 1   GARCIA HERNÁNDEZ SAWHNEY, LLP
     Geoffrey T. Tong (SBN 140312)
 2     gtong@ghslaw.com
     Erica S. Kim (SBN 313261)
 3     ekim@ghslaw.com
     801 N. Brand Blvd., Suite 620
 4   Glendale, California 91203
     Tel: (213) 347-0210
 5   Fax: (213) 347-0216
 6
     Attorney for Defendant
 7   THE LINCOLN NATIONAL LIFE INSURANCE COMPANY
 8

 9                       UNITED STATES DISTRICT COURT
10                 FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12   MICHAEL ROONEY,                         Case No.: 2:18-CV-03174-JAM-DB
13         Plaintiff,                        ORDER RE:
14                                           JOINT STIPULATION TO EXTEND
                          v.                 TIME TO RESPOND TO
15                                           COMPLAINT BY TWO (2) WEEKS
     THE LINCOLN NATIONAL LIFE
16   INSURANCE COMPANY,                      [Filed concurrently with Joint
                                             Stipulation to Extend Time to Respond
17         Defendants.                       to Complaint by Two (2) Weeks]

18

19

20

21

22

23

24

25

26

27

28
                                    [PROPOSED] ORDER RE:
                 JOINT STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
 1
                                           ORDER
 2
           PURSUANT TO STIPULATION AND GOOD CAUSE APPEARING,
 3
           Defendant Lincoln National Life Insurance Company’s deadline to respond to
 4
     Plaintiff’s Complaint is extended by two (2) weeks and shall be due on or before March
 5
     25, 2019.
 6
           IT IS SO ORDERED.
 7

 8
     Date: March 8, 2019                      /s/ John A. Mendez__________________
 9
                                              Hon. John A. Mendez
10                                            Judge of the United States District Court
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                1
                                       [PROPOSED] ORDER RE:
                    JOINT STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
